 



Exhibit 10.4
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Amendment, dated as of September 26, 2006, is made by and among GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc., a Georgia corporation (“TPS”),
SOUTHEASTERN STAFFING, INC., a Florida corporation (“Southeastern”),
SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN
LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“Main Line”), BAY HR,
Inc., a Florida corporation (“BHR”) and SOUTHEASTERN GEORGIA HR, INC., a Georgia
corporation (“SGHR”), SOUTHEASTERN STAFFING II, INC., a Florida corporation
(“SEII”), SOUTHEASTERN STAFFING III, INC., a Florida corporation (“SEIII”),
SOUTHEASTERN STAFFING IV, INC., a Florida corporation (“SEIV”), SOUTHEASTERN
STAFFING V, INC., a Florida corporation (“SEV”), and SOUTHEASTERN STAFFING VI,
INC., a Florida corporation (“SEVI”) (Global, Excell, Friendly, TPS,
Southeastern, SPM, Main Line, BHR, SGHR, SEII, SEIII, SEIV, SEV and SEVI are
each referred to herein as a “Borrower” and collectively as the “Borrowers”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), acting through its Wells
Fargo Business Credit operating division.
Recitals
     The Borrowers and the Lender are parties to an Amended and Restated Credit
and Security Agreement dated as of July 24, 2006 (the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.
     The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, subsection (i) of the definition
of “Eligible Accounts” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
     ”(i) (A) That portion of Accounts, other than (I) during the period from
September 26, 2006 to and including November 13, 2006, Accounts owed by Total
Logistics and (II) Accounts owed to Southeastern, unpaid 90 days or more after
the invoice date, (B) that portion of Accounts owed to Southeastern unpaid
14 days or more after the invoice date and (C) during the period from
September 26, 2006 to and

 



--------------------------------------------------------------------------------



 



including November 13, 2006, that portion of Accounts owed by Total Logistics,
unpaid 120 days or more after the invoice date;”
     2. Section 6.2(d) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     ”(d) Minimum Availability. At all times after March 31, 2007, the average
monthly Availability, with respect to all Borrowers on a consolidated basis,
measured on the last day of each month, shall exceed $2,000,000.”
     3. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
     4. Consent. The Lender hereby consents to (a) the repayment of certain
Subordinated Debt by the Borrowers or the Public Parent in an aggregate amount
of up to $5,000,000, subject to the terms and conditions previously provided to
the Lender by the Borrowers, and (b) any distribution prohibited under
Section 6.7 of the Credit Agreement required to repay such Subordinated Debt.
The Borrowers each represent and warrant to the Lender that the repayment of
such Subordinated Debt will not cause a default or an event of default under any
agreement, instrument or document evidencing or related to (i) any securities
issued by the Public Parent or (ii) any Subordinated Debt. This consent shall be
effective only in this specific instance and for the specific purpose for which
it is given, and this consent shall not entitle any Borrower to any other or
further consents in any similar or other circumstances.
     5. Subordination Agreement. The Borrowers agree that their failure to
deliver to the Lender on or before October 10, 2006, each in form and substance
acceptable to the Lender in its sole discretion, (i) a joinder agreement to the
Subordination Agreement dated as of March 31, 2006, by Amatis Limited, for
itself and in its capacity as collateral agent, Radcliffe SPC, Ltd., for and on
behalf of Class A Convertible Crossover Segregated Portfolio, Magnetar Capital
Master Fund, Ltd., Whitebox Convertible Arbitrage Partners, LP, Guggenheim
Portfolio XXXI, LLC, Pandora Select Partners, LP, Whitebox Intermarket Partners,
LP, Context Convertible Arbitrage Fund, LP, Context Convertible Arbitrage
Offshore, Ltd., Context Opportunistic Master Fund, L.P., for the benefit of
Wells Fargo Bank, National Association (the “Subordination Agreement”), pursuant
to which the replacement collateral agent becomes a party to the Subordination
Agreement and (ii) a joinder agreement to the Subordination Agreement, pursuant
to which any assignee, transferee or pledgee of Subordinated Debt subject to the
Subordination Agreement becomes a party to the Subordination Agreement, pursuant
to Section 8 of the Subordination Agreement, will constitute an Event of Default
under the Credit Agreement.
     6. Previous Certificate. Each Borrower acknowledges and agrees, retroactive
to July 24, 2006, that, although the Certificate of Authority for Amended and
Restated Credit Agreement (Global Employment Solutions, Inc. and Subsidiaries)
and the Certificate of Authority of Guarantor for Amendment, each dated as of
July 24, 2006, refer to “Southeastern Staffing III, a Florida corporation” and
“Southeastern Staffing V, a Florida corporation”, the corporations referred to
therein are Southeastern Staffing III, Inc., a Florida corporation, and
Southeastern Staffing V, Inc., a Florida corporation.

2



--------------------------------------------------------------------------------



 



     7. Accommodation Fees. The Borrowers shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $170,000 in
consideration of the Lender’s execution and delivery of this Amendment.
     8. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:
          (a) The Acknowledgment and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by each Guarantor.
          (b) A Certificate of an Officer of each Borrower certifying as to
(i) the resolutions of the board of directors of such Borrower approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of such Borrower, which were previously certified and
delivered to the Lender pursuant to a Certificate of Authority of an authorized
Officer of such Borrower continue in full force and effect and have not been
amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) certifying that the officers and agents of such Borrower
who have been previously certified to the Lender, pursuant to a Certificate of
Authority of an authorized Officer of such Borrower, as being authorized to sign
and to act on behalf of such Borrower continue to be so authorized or setting
forth the sample signatures of each of the officers and agents of such Borrower
authorized to execute and deliver this Amendment and all other documents,
agreements and certificates on behalf of such Borrower.
          (c) An Affidavit Regarding Out-of-State Execution of Credit and
Security Agreement and Notes (for Florida Borrowers);
          (d) Evidence of the repayment of Subordinated Debt by the Borrowers or
the Public Parent in an aggregate amount of up to $5,000,000 on the terms and
conditions previously provided to the Lender by the Borrowers;
          (e) Payment of the fee described in Paragraph 6; and
          (f) Such other matters as the Lender may require.
     9. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender as follows:
          (a) Each Borrower has all requisite power and authority to execute
this Amendment and all other agreements, instruments and documents related
hereto and to perform all of its obligations hereunder and thereunder, and this
Amendment and all other agreements, instruments and documents related hereto
have been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of it, enforceable in accordance with its terms.
          (b) The execution, delivery and performance by each Borrower of this
Amendment and all other agreements, instruments and documents related hereto to
which such Borrower is a party have been duly authorized by all necessary
corporate action and do not

3



--------------------------------------------------------------------------------



 



(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
such Borrower, or the articles of incorporation or by-laws of such Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which such
Borrower is a party or by which it or its properties may be bound or affected.
          (c) This Amendment and all other agreements, instruments and documents
related hereto were signed, executed, and delivered by the Borrowers in
Colorado.
          (d) All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
          (e) The Borrowers have delivered to each Subordinated Creditor a copy
of this Amendment and all other agreements, instruments and documents requested
by such Persons.
     10. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby. All references to the
“Borrowers” or any variation thereof in any guaranty of the Obligations executed
by any of the undersigned shall be deemed to refer to each Borrower (as defined
in the Credit Agreement), other than such Guarantor.
     11. No Waiver. The execution of this Amendment and acceptance of any other
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.
     12. Release. Each Borrower, in its capacity as both borrower and guarantor,
hereby absolutely and unconditionally releases and forever discharges the
Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
     13. Costs and Expenses. Each Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all

4



--------------------------------------------------------------------------------



 



reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, each Borrower specifically agrees to pay all fees
and disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Each Borrower hereby agrees that the Lender
may, at any time or from time to time in its sole discretion and without further
authorization by such Borrower, make a loan to such Borrower under the Credit
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses and the fee required under Paragraph 6
hereof.
     14. Joint and Several Liability. All obligations of each Borrower under
this Amendment shall be joint and several. Each Borrower shall be bound both
severally and jointly with the other. Each Borrower is responsible for each
other Borrower’s obligations under this Amendment. Notices from the Lender to
any Borrower shall constitute notice to all Borrowers. Directions, instructions,
representations, warranties or covenants made by any Borrower to the Lender
shall be binding on all Borrowers.
     15. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
[The remainder of this page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

              WELLS FARGO BANK, N.A., acting through its WELLS FARGO BUSINESS
CREDIT operating division.   GLOBAL EMPLOYMENT SOLUTIONS, INC.
 
           
By:
  /s/ Martin E. Tracy   By:   /s/ Howard Brill
 
           
Name:
  Martin E. Tracy   Name:   Howard Brill
Its:
  Vice President   Its:   Chief Executive Officer and President
 
            SOUTHEASTERN STAFFING, INC.   EXCELL PERSONNEL SERVICES CORPORATION
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
  Howard Brill   Name:   Howard Brill
Its:
  Executive Vice President   Its:   Executive Vice President
 
            MAIN LINE PERSONNEL SERVICES, INC.   FRIENDLY ADVANCED SOFTWARE
TECHNOLOGY, INC.
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
Its:
  Howard Brill
Executive Vice President   Name:
Its:   Howard Brill
Executive Vice President
 
            BAY HR, INC.   TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michael &
Associates, Inc. and successor by merger to Temporary Placement Service, Inc.
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
Its:
  Howard Brill
Executive Vice President   Name:
Its:   Howard Brill
Executive Vice President
 
            SOUTHEASTERN GEORGIA HR, INC.   SOUTHEASTERN PERSONNEL MANAGEMENT,
INC.
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
Its:
  Howard Brill
Executive Vice President   Name:
Its:   Howard Brill
Executive Vice President

6



--------------------------------------------------------------------------------



 



              SOUTHEASTERN STAFFING II, INC.   SOUTHEASTERN STAFFING III, INC.
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
Its:
  Howard Brill
Executive Vice President   Name:
Its:   Howard Brill
Executive Vice President
 
            SOUTHEASTERN STAFFING IV, INC.   SOUTHEASTERN STAFFING V, INC.
 
           
By:
  /s/ Howard Brill   By:   /s/ Howard Brill
 
           
Name:
Its:
  Howard Brill
Executive Vice President   Name:
Its:   Howard Brill
Executive Vice President
 
            SOUTHEASTERN STAFFING VI, INC.        
 
           
By:
  /s/ Howard Brill        
 
           
Name:
Its:
  Howard Brill
Executive Vice President        

7



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
     The undersigned, a guarantor of the indebtedness of GLOBAL EMPLOYMENT
SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES
CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE
TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY PLACEMENT
SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by merger to
Temporary Placement Service, Inc., a Georgia corporation (“TPS”), SOUTHEASTERN
STAFFING, INC., a Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL
MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES,
INC., a Pennsylvania corporation (“Main Line”), BAY HR, Inc., a Florida
corporation (“BHR”) and SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation
(“SGHR”), SOUTHEASTERN STAFFING II, INC., a Florida corporation (“SEII”),
SOUTHEASTERN STAFFING III, INC., a Florida corporation (“SEIII”), SOUTHEASTERN
STAFFING IV, INC., a Florida corporation (“SEIV”), SOUTHEASTERN STAFFING V,
INC., a Florida corporation (“SEV”), and SOUTHEASTERN STAFFING VI, INC., a
Florida corporation (“SEVI”) (Global, Excell, Friendly, TPS, Southeastern, SPM,
Main Line, BHR, SGHR, SEII, SEIII, SEIV, SEV and SEVI are each referred to
herein as a “Borrower” and collectively as the “Borrowers”), to WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division pursuant to a Guaranty dated as of March 31,
2006 (as amended, the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms (including without limitation
the release set forth in Paragraph 12 of the Amendment) and execution thereof;
(iii) reaffirms all obligations to the Lender pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Lender may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of any Borrower, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrowers’ present and future indebtedness to the
Lender.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Howard Brill       Name:   Howard Brill        Its: Chief
Executive Officer and President     

8